Filed 1/20/21 P. v. Taylor CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B302929

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. TA148198)
         v.

TRACY TAYLOR,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of the
County of Los Angeles, Danette J. Gomez, Judge. Reversed and
remanded with directions.
      David R. Greifinger, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, William H. Shin and Roberta L.
Davis, Deputy Attorneys General, for Plaintiff and Respondent.
                     I.   INTRODUCTION

      A jury found defendant Tracy Taylor guilty on two counts of
assault and two counts of making criminal threats against two
victims. On appeal, defendant contends that the trial court erred
by failing to stay under Penal Code section 6541 the execution of
his sentences on the two assault counts. According to defendant,
because those two counts were based upon the same indivisible
course of conduct as the criminal threats counts on which he was
sentenced, the sentences imposed for the assaults should have
been stayed. Defendant also contends that the court erred by
sentencing him on each of the criminal threats counts because
the multiple-victim exception to section 654 did not apply to those
crimes.
       We reverse defendant’s sentences on the two assault counts
only and remand the matter to the trial court with directions to
stay execution of those sentences and reconsider the amount of
the restitution and the parole revocation fines imposed under
sections 1202.4 and 1202.45.

               II.    FACTUAL BACKGROUND

      On February 2, 2019, 18-year-old K.T. and her mother left
their home to walk to K.T.’s high school. As the two women
walked toward the school, K.T. saw defendant, who had
previously dated K.T.’s mother, across the street. When the
women crossed to defendant’s side of the street, he stopped,
turned to face them, and asked why they were following him.


1     All statutory references are to the Penal Code.




                                2
Defendant then lifted his shirt, and K.T. saw the handle of a
black gun as defendant angrily yelled to K.T.’s mother, “‘I’ll kill
you and your baby, bitch.’” At that point, defendant pulled what
appeared to be a gun from his waistband and pointed it at both
K.T. and her mother, moving it back and forth for about a
minute.2 Afraid that defendant would shoot her, K.T. reached
out to her mother and both began backing up. She and her
mother then ran across the street and, without looking back at
defendant, proceeded home.

            III.    PROCEDURAL BACKGROUND

       In an information, the Los Angeles County District
Attorney charged defendant in count 1 with the
February 2, 2019, assault of K.T.’s mother with a firearm in
violation of section 245, subdivision (a)(2); in count 2 with the
February 2 assault of K.T. with a firearm in violation of section
245, subdivision (a)(2); in count 3 with making criminal threats
against K.T.’s mother on February 2 in violation of section 422,
subdivision (a); and in count 4 with making criminal threats
against K.T. on February 2 in violation of section 422,
subdivision (a).3


2     According to K.T.’s mother, defendant lifted his shirt and
pulled a gun partially from his waistband, but did not completely
remove it from his pants or point it at her.

3     The information also charged defendant in count 5 with
making criminal threats against K.T.’s mother during a
subsequent incident on February 12, 2019, and in count 6 with
being a felon in possession of a firearm.




                                 3
      Following trial, the jury found defendant guilty of the
lesser included offense of assault in violation of section 240 on
counts 1 and 2, and guilty as charged on counts 3 and 4.4
Defendant submitted a sentencing memorandum arguing, among
other things, that his actions constituted a single course of
conduct. The trial court sentenced defendant on count 3—
criminal threats against K.T.’s mother—to a base term of two
years; on count 4—criminal threats against K.T.—to a concurrent
two-year-term; and on counts 1 and 2—the assaults of K.T. and
her mother—to concurrent terms of six months each.5
       In addition to imposing court operation and criminal
conviction assessments on each count, the trial court imposed a
restitution fine under section 1202.4 as follows: “The court also
orders a restitution fine in the formula set out by [] section
1202.4 sub[division] (b)(2), which takes $200 [and] multiplies it
by the [number of] years [to which] he’s sentenced . . . [,] which is
two[,] times the [number of] counts[,] which is a total of five[,] or
for an amount of $2,000 of restitution fine . . . .”6 In addition, the
court awarded defendant 505 days of presentence custody credit.




4     The jury also found defendant guilty on count 6, but not
guilty on count 5.

5    The trial court sentenced defendant on count 6 to a
concurrent two-year term.

6     The court also imposed, but stayed, a parole revocation
restitution fine in the same amount under section 1202.45.




                                  4
                      IV.   DISCUSSION

A.    Stay of Sentences on the Two Assault Counts

      Defendant contends that the trial court erred by imposing
sentences on counts 1 and 2 for the assaults of K.T. and her
mother. According to defendant, execution of those sentences
should have been stayed under section 6547 because those counts
were based on the same indivisible course of conduct as the
criminal threats counts for the same two victims.
      Defendant “may raise the applicability of section 654 on
appeal even if no objection was made in the trial court.” (People
v. Leonard (2014) 228 Cal.App.4th 465, 499.) We review the trial
court’s implied determination that section 654 did not apply for
substantial evidence. (Ibid.)
      The Attorney General concedes, and we agree, that the trial
court’s implicit finding that section 654 did not apply is not
supported by substantial evidence. Both victims testified that
the threat to kill them was made contemporaneously with
defendant’s display of what appeared to be a handgun; and the
prosecution argued that defendant’s intent to have his statement
taken as a serious threat was proven by his simultaneous use of a
gun. The threats against and assaults of the victims were
therefore committed as part of an indivisible course of conduct
intended to instill fear in them. Consequently, once the court


7      Section 654 provides, in pertinent part: “An act or omission
that is punishable in different ways by different provisions of law
shall be punished under the provision that provides for the
longest potential term of imprisonment, but in no case shall the
act or omission be punished under more than one provision.”




                                5
sentenced defendant to two years on count 3—for criminal
threats against K.T.’s mother—and two concurrent years on
count 4—for criminal threats against K.T.—it should have stayed
execution of the sentences on the two assault counts. (Neal v.
State of California (1960) 55 Cal.2d 11, 19.)
      In the respondent’s brief, the Attorney General asserted
that defendant’s section 654 argument was moot because the
award of 505 days of presentence custody credit meant that
defendant had already served the six-month sentences on counts
1 and 2 and therefore a reversal of those sentences “would have
no effect on [defendant’s] custodial time,” citing People v. Travis
(2006) 139 Cal.App.4th 1271, 1280. In his reply brief, defendant
argued that the issue was not moot because the restitution fines
imposed as punishment by the court had been erroneously
calculated using the two assault counts on which execution of
sentence should have been stayed, citing People v. Gaynor (2019)
42 Cal.App.5th 794 (Gaynor).) At oral argument, the Attorney
General conceded that defendant’s argument was not moot and
that reversal under Gaynor for the limited purpose of
reconsidering defendant’s restitution fines was the appropriate
remedy. We agree with the parties and therefore reverse
defendant’s sentences on the two assault counts and remand with
directions to stay execution of the sentences on those counts and
to reconsider the restitution and parole revocation fines.

B.    Stay of Sentence on the Second Criminal Threats Conviction

      Defendant also contends that the two-year concurrent
sentence imposed on count 4—criminal threats against K.T.—
should have been stayed under section 654 because the conviction




                                 6
on that count was based on the same course of conduct as
count 3—criminal threats against K.T.’s mother. We disagree.
      “‘[T]he limitations of section 654 do not apply to crimes of
violence against multiple victims.’ (People v. King (1993) 5
Cal.4th 59, 78 . . . .)” (People v. Oates (2004) 32 Cal.4th 1048,
1063.) The crime of making a criminal threat under section 422,
as charged here, is an act of violence within the meaning of the
multiple-victim exception to section 654. (People v. Solis (2001)
90 Cal.App.4th 1002, 1024.)8 The trial court therefore did not err
in sentencing defendant on both counts 3 and 4 because each
crime involved a separate act of violence against the person of
each victim.




8      Defendant acknowledges that the imposition of sentence on
count 4 was authorized under the multiple-victim exception to
section 654 as stated in People v. Solis, supra, 90 Cal.App.4th at
page 1024, but urges us not to follow that precedent. We decline
to do so.




                                 7
                      V.    DISPOSITION

      The judgment is reversed and the matter is remanded with
directions to stay execution of the sentences imposed on counts 1
and 2 and to reconsider the amounts of the restitution fine
imposed under section 1202.4 and the parole revocation fine
imposed under section 1202.45. In all other respects, the
judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                                8